300 F.2d 760
67-1 USTC  P 9103
Minniola O. MILLER, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 178, Docket 26702.
United States Court of Appeals Second Circuit.
Argued Feb. 20, 1962.Decided March 27, 1962.

Minniola O. Miller, pro se.
Richard J. Heiman, Department of Justice, Washington, D.C.  (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Department of Justice, Washington, D.C., on the brief), for respondent.
Before MOORE, FRIENDLY and MARSHALL, Circuit Judges.
PER CURIAM.


1
After having received one continuance, petitioner failed to appear for trial.  The Tax Court did not abuse its discretion in dismissing the case.


2
Affirmed.